Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
2.	This application is in condition for allowance except for the presence of claims 11 and 13-20 which are directed to Species non-elected.  Accordingly, claims 11 and 13-20 have been cancelled.

Claim Rejections
3.	The previous rejections of the claims under 35 USC 103 are withdrawn in response to amended claims filed on 6/24/2022.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 11 and 13-20: Canceled

Allowable Subject Matter
5.	Claims 1-10 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claim 10 is directed towards a vision sensor that includes/performs the operations of at least “a pixel array comprising a plurality of pixels arranged in a matrix, each pixel configured to generate a separate electrical signal in response to detecting a change in intensity of incident light; an event detection circuit configured to detect whether a change in intensity of incident light has occurred at any of the plurality of pixels, based on processing electrical signals received from the plurality of pixels, and generate event signals corresponding to the plurality of pixels, at which the change in intensity of incident light is determined to have occurred, respectively; an event rate controller configured to select, from among the event signals, one or more event signals corresponding to a region of interest on the pixel array as one or more output event signals based on the one or more event signals corresponding to the region of interest and further based on an amount of event signals detected within a particular time period, such that one or more event signals corresponding to a separate region on the pixel array that is outside the region of interest are excluded from the one or more output event signals; and an interface circuit configured to communicate with an external processor and transmit the one or more output event signals to the external processor such that the vision sensor is configured to, based on the amount of event signals detected within the particular time period, selectively transmit the one or more output event signals based on the one or more output event signals corresponding to the region of interest, and 2Atty. Dkt. No. 2557-003103-US U.S. Application No. 16/843,231 selectively exclude the one or more event signals corresponding to the separate region that is outside the region of interest from being transmitted as part of the one or more output event signals.” 
	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s) as well as those newly cited with the instant Office action, specifically Suh (US PGPub 2018/0143701) that discloses an event-based sensor comprising: a pixel array comprising a plurality of pixels each of which is configured to sense an input and output an activation signal in response to the input; and a controller configured to output a control signal to control selective power supply to the pixels by pixel according to an operating mode determined based on characteristics of the activation signal or a user input, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 1 is allowed.
	Claims 2-10 are allowed for being dependent upon claim 1. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664